 Case 3:19-cv-00788-JPG Document 31 Filed 08/28/20 Page 1 of 6 Page ID #213




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 PACHECO XAVIER, #Y18646,                            )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 19-cv-00788-JPG
                                                     )
 DR. MYERS,                                          )
                                                     )
                Defendant.                           )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter comes before the Court for consideration of Defendant’s Motion for Summary

Judgment. (Doc. 26). Defendant Dr. Myers seeks dismissal of this action based on Plaintiff’s

failure to exhaust his available administrative remedies before filing suit. (Id.). Plaintiff did not

file a written response to the summary judgment motion. The Court entered an Order requiring

Plaintiff to show cause why his lack of response should not be construed as an admission of the

merits of the motion. (Doc. 30) (citing SDIL-LR 7.1(c)). Plaintiff did not respond to the show

cause order. For the reasons set forth herein, the motion for summary judgment is GRANTED.

                                          BACKGROUND

       On July 22, 2019, Plaintiff commenced this action by filing a Complaint pursuant to

42 U.S.C. § 1983 for constitutional deprivations at Pinckneyville Correctional Center. (Doc. 1).

Plaintiff asserted an Eighth Amendment deliberate indifference claim against Dr. Myers and

Wexford Health Sources, Inc. for delaying surgery and denying pain medication for his hernia

beginning in November 2017. (Id. at 3, 9). Following threshold review of this matter pursuant to

28 U.S.C. § 1915A, Plaintiff was allowed to proceed with a single Eighth Amendment medical

deliberate indifference claim against Dr. Myers. (Doc. 10).

                                                 1
    Case 3:19-cv-00788-JPG Document 31 Filed 08/28/20 Page 2 of 6 Page ID #214




        Dr. Myers moved for summary judgment on March 18, 2020. (Doc. 26). In the motion,

Dr. Myers argues that Plaintiff failed to exhaust his available administrative remedies before filing

suit. (Id.). Plaintiff experienced abdominal pain that he attributed to a hernia in November 2017.

(Doc. 1, p. 3; Doc. 27, ¶ 2). He included a grievance, dated March 20, 2019, as an exhibit to the

Complaint. (Doc. 1, pp. 8-9, Doc. 27, ¶ 3). In the grievance, Plaintiff complained of hernia pain

and requested surgery. (Doc. 1, pp. 8-9). Although this grievance was marked as an emergency,

the prion’s chief administrative officer (CAO) deemed it a non-emergency and returned it to

Plaintiff on March 25, 2019.1 (Id.). Plaintiff separately submitted the grievance as a non-

emergency to a counselor, who denied it on or around May 1, 2019. (Doc. 1, pp. 8-9; Doc. 27,

¶ 3). He appealed this grievance and received a response on or around June 12, 2019. (Doc. 1,

p. 7; Doc. 27, ¶ 3). Plaintiff produced no other documentation or evidence of his efforts to appeal

this decision to the Administrative Review Board (ARB), and the ARB has no copy of this

grievance on file. (Doc. 1, pp. 7-9; Doc. 27, ¶ 5; Doc. 27-1). Consequently, Dr. Myers asserts that

Plaintiff failed to timely or properly exhaust his available remedies before filing this lawsuit on

July 22, 2019. (Doc. 1; Doc. 27, ¶ 4).

                                         LEGAL STANDARDS

A.      Summary Judgment

        Summary judgment is proper only if the moving party can demonstrate “that there is no

genuine issue as to any material fact and the movant is entitled to judgment as a matter of law.”

See FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party

is entitled to judgment as a matter of law when the pleadings, answers to interrogatories,



1
 Dr. Myers indicates that the grievance was returned to Plaintiff on May 25, 2019. (Doc. 27, ¶ 3). This
appears to be a typographical error. The emergency grievance, dated March 20, 2019, was deemed a non-
emergency by CAO Scott Thompson on March 25, 2019. (Doc. 1, pp. 8-9).

                                                  2
 Case 3:19-cv-00788-JPG Document 31 Filed 08/28/20 Page 3 of 6 Page ID #215




depositions, and admissions, along with affidavits, show that there is no genuine issue of material

fact. FED. R. CIV. P. 56(c). If a defendant demonstrates the absence of sufficient evidence to

support Plaintiff’s claim, Plaintiff must demonstrate by affidavit, depositions, answers to

interrogatories, and admissions on file, that there is a genuine issue of material fact for trial.

Celotex Corp., 477 U.S. at 324-25.

B.     PLRA Exhaustion Requirement

       The Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a), governs lawsuits filed

by inmates about the conditions of their confinement pursuant to 42 U.S.C. § 1983. The PLRA

provides that “no action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

The Supreme Court has interpreted the PLRA to require “proper exhaustion” before filing suit.

Woodford v. Ngo, 548 U.S. 81, 84 (2006); Perez v. Wis. Dept. of Corr.,182 F.3d 532, 534-535 (7th

Cir. 1999) (stating that § 1997e(a) of the PLRA “makes exhaustion a precondition to bringing suit”

under § 1983). This means that an inmate must “us[e] all steps that the agency holds out, and do[

] so properly (so that the agency addresses the issues on the merits).” Woodford, 548 U.S. at 90

(quoting Pozo v. McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002)). In other words, an inmate

must “file complaints and appeals in the place, and at the time, the prison’s administrative rules

require.” Pozo, 286 F.3d at 1025.

       In order to properly exhaust his claims, an IDOC inmate is required to follow the

regulations contained in the Illinois Department of Corrections’s (IDOC) Grievance Procedures

for Offenders. 20 ILL. ADMIN. CODE § 504.800 et seq. The inmate may request that a grievance

be handled on an emergency basis by forwarding it directly to the CAO of the institution. 20 ILL.



                                                  3
 Case 3:19-cv-00788-JPG Document 31 Filed 08/28/20 Page 4 of 6 Page ID #216




ADMIN. CODE § 504.840. If the grievance presents a situation posing imminent personal injury or

serious physical harm to the inmate, the CAO shall expedite the handling of the grievance on an

emergency basis. 20 ILL. ADMIN. CODE § 504.840(a). After April 1, 2017, if the CAO determines

that the grievance presents a non-emergency, he or she shall notify the offender “in writing that he

or she may resubmit the grievance as non-emergent, in accordance with the standard grievance

process.” 20 ILL. ADMIN. CODE § 504.840(c). This occurred in the present case.

       The standard grievance procedure requires inmates to file a grievance with a counselor or

grievance officer at the institutional level within sixty days of the incident giving rise to the

complaint. 20 ILL. ADMIN. CODE § 504.810(a). Within two months of receipt of the grievance,

the grievance officer shall report his or her findings in a written report and recommendation to the

CAO. 20 ILL. ADMIN. CODE § 504.830(a),(e). Upon review of these findings and recommendation,

the CAO shall advise the inmate or his or her decision in writing. Id. If the inmate disagrees with

the decision and wishes to appeal it, the inmate may file a written appeal to the IDOC Director by

submitting the appeal, along with a copy of the grievance officer’s report and CAO’s decision, to

the Administrative Review Board (“ARB”) within thirty days of the warden’s decision. 20 ILL.

ADMIN. CODE § 504.850(a). The ARB then submits a written report and recommendation to the

Director, who makes a final determination about the grievance within six months after receipt of

the appealed grievance. 20 ILL. ADMIN. CODE § 504.850(d),(e). The ARB shall expedite this

process, in cases where an inmate is appealing a grievance that the CAO deemed to be an

emergency. 20 ILL. ADMIN. CODE § 504.850(f).

                                            ANALYSIS

       The Court deems all material facts undisputed because Plaintiff failed to file a response to

the pending motion for summary judgment by the original deadline (April 20, 2020) or extended



                                                 4
 Case 3:19-cv-00788-JPG Document 31 Filed 08/28/20 Page 5 of 6 Page ID #217




(July 6, 2020) deadline. He disregarded a Notice explaining the implications of this decision.

(Doc. 28) (quoting FED. R. CIV. P. 56(e)) (granting district court discretion to consider a fact

undisputed for purposes of a summary judgment motion when party fails to properly address

another party’s assertion or fact). Plaintiff also disregarded the Court’s repeated warning that his

failure to file a response would “be construed as an admission of the merits of the motion and may

result in granting summary judgment for Defendant.” (Docs. 29 and 30) (citing SDIL-LR 7.1(c)).

Accordingly, the Court will exercise its discretion pursuant to Rule 56(e) and deem all material

facts as undisputed. FED. R. CIV. P. 56(e).

       In light of this, the Court finds that Dr. Myers has demonstrated that Plaintiff did not

properly exhaust his available administrative remedies. Plaintiff filed an emergency grievance on

March 20, 2019. When the CAO denied it as a non-emergency and instructed him to file the

grievance through the normal channels on March 25, 2019, Plaintiff did not complete the process.

He re-filed the grievance as a non-emergency. When it was denied on or around May 1, 2019,

Plaintiff appealed to the grievance counselor. However, when the grievance counselor denied the

grievance on June 12, 2019, Plaintiff took no further action to exhaust his administrative remedies

with the IDOC Director, the ARB, or anyone else. No facts in the record suggest that the grievance

procedure was otherwise unavailable or too difficult to navigate.

       The Court also finds that Plaintiff failed to identify any genuine issues of material fact that

preclude summary judgment. Consistent with Local Rule 7.1(c), the Court construes Plaintiff’s

failure to respond to the pending summary judgment motion as an admission of the merits of the

motion. See Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003); Flynn v. Sandahl, 58 F.3d 283, 288

(7th Cir. 1995). Based on this admission and the foregoing discussion, the Court finds that

Plaintiff’s claim in Count 1 against Dr. Myers is unexhausted. Accordingly, Defendant is entitled



                                                 5
 Case 3:19-cv-00788-JPG Document 31 Filed 08/28/20 Page 6 of 6 Page ID #218




to summary judgment, and this action is subject to dismissal without prejudice. See SDIL-LR

7.1(c); FED. R. CIV. P. 41(b) and 56(e).

                                           DISPOSITION

       IT IS HEREBY ORDERED that Defendant’s Motion for Summary Judgment (Doc. 26)

is GRANTED. See SDIL-LR 7.1(c); FED. R. CIV. P. 41(b) and 56(e). This action, including

COUNT 1, is DISMISSED without prejudice against Defendant DR. MYERS. COUNT 1 was

previously DISMISSED without prejudice against WEXFORD HEALTH SOURCES, INC.

(See Doc. 10). The Clerk is DIRECTED to enter judgment accordingly and close this case.

       IT IS SO ORDERED.

       DATED: 8/28/2020                            s/J. Phil Gilbert
                                                   J. PHIL GILBERT
                                                   United States District Judge




                                               6
